Citation Nr: 0534636	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-31 471	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
Type II.

3.  Entitlement to service connection for a heart condition 
(claimed as open heart surgery with titanium plates), to 
include as secondary to a gunshot wound of the left knee.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a gunshot wound 
(GSW) of the left knee.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
diabetes mellitus Type II and open heart surgery with 
titanium plates.  This matter also comes before the Board on 
appeal from an October 2004 rating decision, which denied 
service connection for PTSD, a GSW to the left knee, and 
hearing loss.  The claims were merged on appeal in July 2005.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD, diabetes mellitus Type II, a heart 
condition, a GSW to the left knee, and bilateral hearing 
loss.  Specifically, the veteran has asserted that he was on 
temporary duty assignment (TDY) to Korea installing a 
communications tower near the 38th parallel when he was 
ambushed by North Koreans, shot in the left knee, and taken 
prisoner.  The veteran maintains that he was interned from 
January 1956 to May 1956 as a prisoner of war (POW).  A 
preliminary review of the claims folder reveals the matters 
are not ready for appellate disposition. 

Reason for Remand: Duty to Assist 38 U.S.C.A. § 5103A.  At 
the outset, the Board notes that the veteran's service 
medical records are not on file and were apparently destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In this case, the NPRC has verified that there are no service 
medical records available for this veteran.  See Request for 
Information completed October 1, 2002.  While the RO 
indicated in a July 2004 "Formal Finding on the 
Unavailability of Service Medical Records," that in June 
2004 they received a negative response from the Records 
Management Center (RMC) regarding a search of Surgeon General 
Office (SGO) records and Sick/Morning Reports for a GSW to 
the left knee, this is inaccurate.  On June 28, 2004, the RMC 
indicated that they needed the complete organization and a 
time frame limited to 90 days in order to perform the 
requested search.  See Request for Information completed June 
28, 2004.  The RO did not follow-up with either the veteran 
or the RMC in order to provide the veteran's full 
organization during his service in the United States Air 
Force (USAF) and obtain the requested information.

In addition, the veteran indicated on NA Form 13055 that he 
was treated for the gunshot wound to the left leg in several 
service department hospitals including United States Naval 
Hospital in Japan from May to August 1956; Travis Air Force 
Base Hospital in California from August to September 1956; 
Patrick Air Force Base Hospital in Coco Beach, Florida from 
January to March 1957; and Warner Robins Air Force Base in 
Georgia from August to September 1957.  However, it is 
unclear from the requests for service medical records whether 
the RO has specifically requested clinical or inpatient 
treatment records which may have been filed separately rather 
than with the veteran's service medical records.  Therefore, 
on remand VBA should request clinical records for the time 
periods that the veteran has indicated he was treated.

Under 38 C.F.R. § 3.159(c) (2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, military records and service medical records.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Id.  Therefore, VBA AMC should 
contact the veteran and ask that he resubmit NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
Specifically, he should be requested to provide the name of 
his service organization, i.e. company, battalion, 
detachment, etc., as well as a 90-day time frame, sufficient 
to enable the service department to search sick logs, sick 
and morning reports, organization, hospital, infirmary, and 
other records, for his GSW to the left knee. 

As noted at the outset, the veteran maintains that he was a 
POW from January 1956 to May 1956 interned by the North 
Koreans.  The NPRC indicated in October 2002 that there was 
no record of dates or camp of confinement found in the 
veteran's reconstructed record.  However, no attempts were 
made to contact the National Archives (NA), Military 
Reference Branch, located in Washington, DC for information 
regarding the veteran's POW status.  Upon remand, such action 
should be undertaken. 

Reason for Remand:  Outstanding Private Medical Records.  In 
support of his claims, the veteran submitted VA Forms 21-
4142, Authorization and Consent to Release Information to VA.  
The veteran indicated that he sought treatment from the LSU 
Health Science Center for his open heart surgery and a heart 
condition.  While the veteran indicated that the date of 
treatment was unknown, the veteran informed VA treatment 
providers that he had coronary artery bypass graft surgeries 
in 1989 and 1999.  The veteran also indicated that he sought 
treatment from the Baptist Medical Center "sometime in [the] 
1990's" for a heart condition.  In addition, although the 
veteran did not state the condition treated or note the time 
period, he provided a release form for the records of Dr. W. 
P. with a complete address.  It does not appear that the RO 
made attempts to obtain the identified treatment records.   

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.  Upon remand, VBA AMC should 
contact the veteran and request that he provide more specific 
dates of treatment from the Baptist Medical Center.  
Thereafter, VBA AMC should request the identified treatment 
records from LSU Health Science Center and Baptist Medical 
Center. 

Accordingly, this case is REMANDED for the following:

1.  VBA AMC should contact the veteran 
and request that he resubmit NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data.  Specifically, 
he should be requested to provide the 
name of his service organization, i.e. 
company, battalion, detachment, etc., as 
well as a 90-day time frame, sufficient 
to enable the service department to 
search sick logs, sick and morning 
reports, organization, hospital, 
infirmary, and other records for his GSW 
to the left knee.  Thereafter, VBA AMC 
should submit a Request for Information 
to the National Archives and Records 
Administration (address code 13) located 
at the NPRC to conduct a search of 
sick/morning reports for the identified 
organization and specified 90-day time 
frame.  The VBA AMC should also request a 
search for clinical (inpatient) records 
for the veteran from United States Naval 
Hospital in Japan from May to August 
1956; Travis Air Force Base Hospital in 
California from August to September 1956; 
Patrick Air Force Base Hospital in Coco 
Beach, Florida from January to March 
1957; and Warner Robins Air Force Base in 
Georgia from August to September 1957.  
All requests for records and their 
responses, to include negative responses, 
should be clearly documented in the 
veteran's claims folder.

2.   The VBA AMC should contact the 
Military Reference Branch, National 
Archives, Washington, DC, 20408, for 
information regarding the veteran's POW 
status.  In order to obtain information 
from the NA, the veteran's name, service 
number, branch of service, and dates of 
internment must be provided.  NA must 
also be informed that the veteran has 
claimed internment by the North Koreans.

3.  The VBA AMC should contact the 
veteran and request that he provide the 
specific dates of treatment for a heart 
condition from the Baptist Medical 
Center.  The veteran should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Thereafter, VBA AMC 
should request treatment records of the 
veteran from the following providers: LSU 
Health Science Center, 1501 Kings 
Highway, Shreveport, Louisiana, 71130, 
dated in 1989 and 1999 for open heart 
surgery/heart condition; and Baptist 
Medical Center, 3300 N.W. Expressway, 
Oklahoma, City, 73112, for the dates 
specified by the veteran for a heart 
condition.  In addition, the VBA AMC 
should request any treatment records from 
Dr. W. P. for whom the veteran provided a 
release of information form and a 
complete address in Oklahoma.  All 
responses to the request for records 
should be associated with the veteran's 
claims folder, to include all negative 
responses.  If the records are not 
received, at least one follow-up request 
should be made unless it was indicated 
that such request would be futile.  

4.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A (b) 
(2).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, to include VA 
examinations if necessary, the VBA AMC 
should readjudicate the veteran's claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the benefits 
requested on appeal are not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

